                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                  5:19-cv-00467-BO

    JUSTIN J. WHITE,

                          Plaintiff,

    v.

    VANCE COUNTY, NORTH                                    PLAINTIFF’S
    CAROLINA, VANCE COUNTY                             RULE 26(f) REPORT AND
    SHERIFF’S OFFICE, PETER WHITE,                     PROPOSED DISCOVERY
    in his official and individual capacities,          SCHEDULING ORDER
    LAWRENCE D. BULLOCK, in his
    official and individual capacities,
    WELDON WALLACE BULLOCK, in
    his official and individual capacities.

                          Defendants.



         Pursuant to Federal Rule of Civil Procedure 26(f), counsel for the Parties

conferred on March 26, 2020. The “Parties” shall mean Plaintiff individually and

Defendants collectively. Plaintiff was represented by Sharika M. Robinson and

Defendants by Christopher J. Geis1.

         The Parties conferred over the course of several days, but could not agree on

language for the final discovery plan due to Defendants’ unethical behavior. Despite

Rule 26(f)’s requirement that parties confer in “good faith”, Defendants made

unwarranted demands (some of which, required Plaintiff to waive rights provided




1
 Erin H. Epley requested to be removed from the Parties’ Joint Rule 26(f) Report
because she has not been admitted to this Court.
                                                 1

              Case 5:19-cv-00467-BO Document 22 Filed 03/30/20 Page 1 of 12
under the Federal Rules of Civil Procedure) and attempted to intimidate Plaintiff

into agreement and threatened to—and in fact did—rush to the Court for cover,

even before the expiration of the fourteen (14) day conference period. Because of

Defendants, the negotiations ended before they really began. Now, the Parties

primarily dispute Paragraphs II(B)(3)(iii)-(v) below.2

    Plaintiff’s proposed Paragraph II(B)iii, discusses electronic stored information

(“ESI”) protocols. Plaintiff outlines specific procedures for preserving and

transferring ESI and outlines the types of materials that qualify as discoverable

ESI. This is standard practice and is intended to avoid ambiguity about what

constitutes ESI and how it should be transmitted that may occur under Defendants’

proposed plan. As a measure of its faith, Defendants inform the Court that Plaintiff

seeks to discover information from Defendants’ personal devices. Defendants failed

to inform the Court that Plaintiff agreed to eliminate that provision as a

compromise to Defendants’ removal of Paragraphs II(B)(iv)-(v).

    Plaintiff specifically objects to the inclusion of Paragraphs II(B)(iv)-(v).

Defendants’ proposed language supplants the Federal Rules of Evidence and

Procedure and is not required by Local Rule 26.1, especially absent agreement. See

LRCP 26.1 (“Any issues about claims of privilege or of protection as trial-




2
 The Parties could not come to terms on matter such as the “Nature and
Complexity of the Case”. Plaintiff has included the subject that this case concerns,
which is systemic racial discrimination against Plaintiff. Defendants omit this.
Including this statement brings the form of the proposal into line with Local Rules
of Civil Procedure (“LRCP”) 26.1(e)(2), wherein the form demands that Parties
describe the subjects into which discovery will be required.
                                             2

         Case 5:19-cv-00467-BO Document 22 Filed 03/30/20 Page 2 of 12
preparation materials, including—if the parties agree on a procedure to assert these

claims after production—whether to ask the court to include their agreement in an

order under Federal Rule of Evidence 502.”) (emphasis added).

   In terms of personnel files, Defendants would have the Parties agree in advance

to certain issues of privilege. However, this is not the requirement under Rule

26(b)(5)(A), which states that privilege must be explicitly asserted when requested

information is withheld. While Rule 26 gives the parties the ability to negotiate

privilege in their discovery proposals, Plaintiff insists on following Rule 26(b)(5)(A),

as it allows the court to make rulings on what information is and is not privileged at

the appropriate time. This includes personnel files which may be requested without

a court order, given that they may directly address the issues of racial

discrimination which this case concerns. Indeed, Defendants contend that their own

personnel files are not discoverable and have refused to provide Plaintiff with a

complete copy of his own employment file.

   With respect to trial-preparation materials, Defendants would have the Parties

agree in advance that all inadvertent disclosures are considered privileged. This is

not the rule under Rule 26(b)(5)(B), which instead states that the receiving party

may present such disclosures to the court under seal in order to make a

determination of whether the received material is admissible. Plaintiff wishes to

address such issues if and when they become relevant, in accordance with Rule 26,

rather than granting blanket privilege in advance to any inadvertently disclosed

materials. Plaintiff believes 26(b)(5)(B) provides sufficient guidance on this matter.



                                           3

        Case 5:19-cv-00467-BO Document 22 Filed 03/30/20 Page 3 of 12
   Finally, Plaintiff and Defendants do not currently have an agreement on what is

proprietary and, such an agreement is not required at this time. No listing of

requirements for determining the discoverability of proprietary or confidential

information are listed in either the Federal Rules of Civil Procedure or the Local

Rules of Civil Procedure. Lacking an agreement on the terms, and there being no

strict need for this section at this stage, Plaintiff would follow the Federal Rules of

Civil Procedure and have the Parties seek a protective order in accordance with

Rule 26(c) when appropriate. However, the Federal Rules of Civil Procedure being

the default rule, there is no need to include it in this proposal. Attached hereto as

Exhibit A is the plan Plaintiff proposes under Rule 26(f).




   Respectfully submitted, this 30th day of March, 2020.



                                  /s/ Sharika M. Robinson
                                  Sharika M. Robinson
                                  The Law Offices of Sharika M. Robinson
                                  10230 Berkeley Place Drive, Suite 220
                                  Charlotte, NC 28262
                                  Telephone: (704) 561-6771
                                  Telefax: (704): 561-6673
                                  Email: srobinson@sharikamrobinsonlaw.com
                                  Attorney for Plaintiff




                                           4

        Case 5:19-cv-00467-BO Document 22 Filed 03/30/20 Page 4 of 12
                            CERTIFICATE OF SERVICE

       I hereby certify that I have this day filed the foregoing PLAINTIFF’S RULE

26(f) REPORT AND PROPOSED DISCOVERY SCHEDULING ORDER with

the Clerk of Court using the court’s CM/ECF system, which will send electronic

notice to all counsel of record, as follows:

                               Christopher J. Geis
                       WOMBLE BOND DICKINSON (US) LLP
                             One West Fourth Street
                           Winston-Salem, NC 27101
                           Telephone: (336) 721-3600
                            Facsimile: (336) 721-3660
                          Email: Chris.Geis@wbd-us.com
                             Attorney for Defendants


       Respectfully submitted, this 30th day of March, 2020.



                                   /s/Sharika M. Robinson
                                   Sharika M. Robinson
                                   The Law Offices of Sharika M. Robinson
                                   10230 Berkeley Place Drive, Suite 220
                                   Charlotte, NC 28262
                                   Telephone: (704) 561-6771
                                   Telefax: (704): 561-6673
                                   Email: srobinson@sharikamrobinsonlaw.com
                                   Attorney for Plaintiff




                                               5

        Case 5:19-cv-00467-BO Document 22 Filed 03/30/20 Page 5 of 12
                    EXHIBIT A




                              6

Case 5:19-cv-00467-BO Document 22 Filed 03/30/20 Page 6 of 12
                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                     5:19-cv-00467-BO

 JUSTIN J. WHITE,

                           Plaintiff,

 v.

 VANCE COUNTY, NORTH CAROLINA,                               RULE 26(f) REPORT
 VANCE COUNTY SHERIFF’S OFFICE, PETER
 WHITE, in his official and individual capacities,
 LAWRENCE D. BULLOCK, in his official and
 individual capacities, WELDON WALLACE
 BULLOCK, in his official and individual
 capacities.

                           Defendants.




      Pursuant to Federal Rule of Civil Procedure Rule 26(f), counsel for the Parties conferred on

March 26, 2020. The “Parties” shall mean Plaintiff and Defendants collectively. Plaintiff was

represented by Sharika M. Robinson and Defendants by Christopher Geis.

      I.       Initial Disclosures. The Parties agree that Rule 26(a)(1) disclosures will be exchanged

               within thirty (30) days of the discovery scheduling order issued by this Court.

      II.      Joint Report and Plan. The Parties jointly propose to the Court the following

               discovery plan.

               A.   Nature and Complexity of the Case. This case involves Plaintiff’s allegations of

                  systemic discrimination against former Vance County Sheriff Peter White and

                  former Vance County chief sheriff’s deputies Lawrence Bullock and Weldon

                  Bullock and relates to the firing of Plaintiff Justin White based on such

                  discriminatory animus. Defendants deny all liability and assert a number of

                  affirmative defenses, including qualified, sovereign/governmental, and public
                                                     7

              Case 5:19-cv-00467-BO Document 22 Filed 03/30/20 Page 7 of 12
    officer’s immunity. This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and

    1343(a) because Plaintiff’s under 42 U.S.C. §§ 1983 and 1988 present a federal

    question of deprivation of his federal civil rights, and this Court has jurisdiction

    over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367 because they share a

    common nucleus of operative fact with his federal claims. Venue is proper in this

    District under 28 U.S.C. § 1391(b) because one or more Defendants resides in this

    District, and the claims asserted herein arose in this District.

 B.   Parties’ Plan for Proposed Discovery.

        i.   Discovery will be needed on the following subjects: Plaintiff’s claims under

           federal and state law, responses and defenses raised by Defendants, all other

           issues raised by the pleadings, and other such matters as will lead to the

           discovery of admissible evidence. This statement does not waive any

           objection that a party may have to specific discovery responses.

        ii.   Discovery Categories and Limitations.

               1.   Interrogatories: maximum number as defined by the Federal Rules

                   of Civil Procedure by each Party;

               2.   Requests for Admissions: maximum number as defined by the

                   Federal Rules of Civil Procedure by each Party;

               3.   Depositions: maximum of ten (10) by each party, exclusive of expert

                   witnesses; and each deposition other than of the Parties will be

                   limited to a maximum of seven (7) hours on the record, unless

                   extended by agreement of the Parties or by Order of the Court.

                           	  



                                       8

Case 5:19-cv-00467-BO Document 22 Filed 03/30/20 Page 8 of 12
      iii.   Electronic Discovery. The Parties may seek disclosure or discover of

          electronically stored information. Plaintiff intends to seek electronically

          stored records, including audio/video recordings, logs of all audio/video

          recordings, incident/investigative reports, audit trial logs from the systems

          that store such reports, emails, text messages from professional and personal

          devices, etc. The following provisions shall apply to any production of

          electronically stored information:

             1.   The Parties will address issues concerning electronic information as

                 part of the discovery process.

            2.   The Parties have discussed their preservation obligations and
                 needs and agree that preservation of potentially relevant ESI will
                 be reasonable and proportionate. To reduce the costs and burdens
                 of preservation and to ensure proper ESI is preserved, the Parties
                 agree that:
                  a)    The Parties have exchanged a list of the types of ESI they

                        believe should be preserved and the custodians, or general job

                        titles or descriptions of custodians, for whom they believe ESI

                        should be preserved, e.g., “HR head,” “County,” and

                        “Board.” The Parties shall add or remove custodians as

                        reasonably necessary;

                  b)    The Parties have agreed/will agree on the number of

                        custodians per party for whom ESI will be preserved;




                                    9

Case 5:19-cv-00467-BO Document 22 Filed 03/30/20 Page 9 of 12
              3.   The Parties agree that in responding to an initial Fed. R. Civ. P. 34
                   request, or earlier if appropriate, they will meet and confer about
                   methods to search ESI in order to identify ESI that is subject to
                   production in discovery and filter out ESI that is not subject to
                   discovery.

              4.   The Parties agree to produce discoverable electronically stored
                   information in the form(s) in which the information is ordinarily
                   and customarily maintained in the usual course of business or, if
                   not reasonably usable in that form, in such other form as is
                   reasonably usable and electronically searchable, and that includes
                   all metadata. The Parties agree not to degrade the searchability of
                   documents as part of the document production process.

              5.   Certain documents are protected from discovery if pursuant to
                   Fed. R. Evid. 502(d), the production of a privileged or work-
                   product-protected document.

              6.    This Stipulated Order may be modified by a Stipulated Order of
                    the parties or by the Court for good cause shown.
       iv.   In accordance with Rule 26(f)(3)(D), the Parties have discussed certain

           issues related to claims of privilege and protection as trial-preparation

           material.

       v.   All discovery shall be complete by December 31, 2020.

       vi.   No particular discovery problems are anticipated by the represented Parties.

 C.   Proposed Discovery Deadlines.




                                     10

Case 5:19-cv-00467-BO Document 22 Filed 03/30/20 Page 10 of 12
        i.   Disclosure of Expert Witnesses and reports thereof pursuant to Rule

           26(a)(2) shall be due July 30, 2020. Rebuttal Expert Witnesses and reports

           thereof pursuant to Rule 26(a)(2) shall be due October 1, 2020.

       ii.   Any motions to join additional parties shall be filed within ninety (90) days

           of the service of Initial Disclosures.

       iii.   Any motions to amend the pleadings shall be filed within ninety (90) days

           of the service of Initial Disclosures, unless the moving party can show the

           Court good cause.

       iv.   Any disclosures or responses shall be supplemented or corrected in

           accordance with Rule 26(e).

        v.   All dispositive motions shall be filed on or before February 1, 2021.

       vi.   The Parties propose a Pretrial Conference thirty (30) days after the Court

           has issued its ruling on any dispositive motions filed after the conclusion of

           discovery.

      vii.   Any objections under Rule 26(a)(3) must be filed in accordance with the

           Rule.

      viii.   The Parties propose a Trial Date of approximately 90 days after the Court

           has issued its ruling on any dispositive motion filed at the conclusion of

           discovery. Trial of the action is expected to take four days.

 D.   Mediation. The Parties will designate a mediator by May 30, 2020, pursuant to

    the Court’s Order of mandatory mediation and will conduct a formal mediation

    on or before the close of discovery.




                                     11

Case 5:19-cv-00467-BO Document 22 Filed 03/30/20 Page 11 of 12
           E.   Magistrate.   The Parties consent to Magistrate jurisdiction and will file the

              appropriate consent forms within 30 days after the entry of a Discovery Scheduling

              Order.

           F.   Pretrial Conference. The Parties do not request a conference prior to the entry by

              this Court of its case management order.


Respectfully submitted, this 30th day of March, 2020.




                                     _/s/ Sharika M. Robinson____________
                                     Sharika M. Robinson
                                     The Law Offices of Sharika M. Robinson
                                     10230 Berkeley Place Drive, Suite 220
                                     Charlotte, NC 28262
                                     Telephone: (704) 561-6771
                                     Telefax: (704): 561-6673
                                     Email: srobinson@sharikamrobinsonlaw.com
                                     Attorney for Plaintiff



                                     /s/ Christopher J. Geis
                                     Christopher J. Geis
                                     WOMBLE BOND DICKINSON (US) LLP
                                     One West Fourth Street
                                     Winston-Salem, NC 27101
                                     Telephone: (336) 721-3600
                                     Facsimile: (336) 721-3660
                                     Email: Chris.Geis@wbd-us.com
                                     Attorney for Defendants




                                               12

        Case 5:19-cv-00467-BO Document 22 Filed 03/30/20 Page 12 of 12
